DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of September 21, 2020.  Applicant’s arguments have been considered.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendments to the claims filed on September 21, 2020, have been entered.

Priority:  07/28/2016
Status of Claims:  Claims 1, 5, 7 – 9, 12 – 15, 18 – 20, 22 and 24 – 29 are pending.  Claims 1, 5, 7, 8, 12, 19, 20, 22, 24 and 25 have been AMENDED.  Claims 16, 17, 21 and 23 have been CANCELLED, with Claims 2 – 4, 6, 10 and 11 having previously been CANCELLED.  Claims 26 – 29 are presented as NEW.
Status of Office Action:  Non-Final (RCE)

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a process for monitoring conditions of an environment and mitigating risk by monitoring sensor data from data sources associated with a property of a policyholder of an insurance policy, identifying relevance scores for data sources, processing the sensor data to generate values, values indicating a likelihood of an insurable event has occurred, detecting the value for an event exceeds a threshold, providing an alert, present an alert describing the event, and initiate an insurance claim related to the event.  The limitations of monitoring conditions of an environment and mitigating risk by monitoring, identifying, processing, indicating, detecting, providing, presenting, and initiating an insurance claim related to the event, under its broadest reasonable interpretation, covers the performance of the limitations in the mind (as human activity) but for the recitation of generic computer components.  These limitations are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a computing system, a user device, an onsite device, and a computing device to perform operations.  The generic computer components are 
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 5, 7 – 9, 12 – 15, 18, 22, and 24 – 29 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 5, 7 – 9, 12 – 15, 18, 22, and 24 – 29 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with monitoring conditions of an environment and mitigating risk by monitoring, identifying, processing, indicating, detecting, providing, presenting, and initiating an insurance claim related to the event is not an inventive concept.
Independent product Claim 19 and independent system Claim 20 are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not 
Therefore, Claims 1, 5, 7 – 9, 12 – 15, 18 – 20, 22 and 24 – 29 are rejected under 35 U.S.C. 101.  Claims 1, 5, 7 – 9, 12 – 15, 18 – 20, 22 and 24 – 29 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 – 9, 12 – 15, 18 – 20, 22 and 24 – 29 are rejected under U.S.C. 103 as being unpatentable over Call et al., U.S. 10,055,793 in view of Wedig et al., U.S. 2014/0358592.

As per Claim 1 (Currently Amended),
Call teaches a computer-implemented method comprising:
	monitoring, by a computing system, sensor data from a plurality of data sources associated with of a of an insurance policy, (Call c.2 l.30-45 and c.27  wherein the plurality of data sources include a user device on a body of the policyholder, an onsite device installed on the property, and a web service that monitors environmental conditions around the property  (Call c.4 l.10 through c.5 l.10, c.7 l.4-27, c.8 l.13-23, c.8 l.62 through c.9  l.14, c.30 l.26-52 and Fig 1 read on data sources inclusive of a user device, onsite device and network monitoring of property conditions.)

	identifying, by the computing system, relevance … [ ] … for the plurality of data sources, wherein the relevance … [ ] … (is)/are based at least on a proximity of each data source to the property  (Call c.4 l.63 through c.5 l.10, c.5 l.55-66, c.7 l.4-39, c.12 l.15-37, c.30 l.26-52 and Figs 1,4 read on devices and sensors, relative to monitoring conditions at a property, being placed at locations both on, and proximate to, the property.)
	processing, by the computing system, the sensor data from the plurality of data sources
and the relevance … [ ] … (that)/ indicates a likelihood that a different insurable event
among a plurality of pre-defined insurable events has occurred or will occur at the property of
the policyholder; (Call c.4 l.10 through c.5 l.10, c.9 l.1-14, c.12 l.15-37, c.18 l.54 through c.19 l.7 and Figs 1,4,8 read on processing of data from sensors relative to damage from different insurable events at a property.)
	detecting, by the computing system … [ ] … (Call c.4 l.10 through c.5 l.10, c.7 l.4-27, c.8 l.62 through c.9 l.16, c.15 l.1-5 and Figs 1,5A read on detection by the computing system.)
in response to detecting … [ ] …, automatically providing an alert to a computing device of the is configured to present the alert in a user interface that (i) describes the particular insurable event and (ii) includes a control element that, when selected by a user, invokes a routine to initiate an insurance claim related to the particular insurable event. (Call c.8 l.62 through c.9  l.28, c.15 l.1 through c.16 l.45 and Figs 1,5A,5B,6 read on an alert regarding a detected event being presented to a user on a user interface, a description of the event, and an option for user selection of a control element to initiate an insurance claim.) 
Call does not teach:
(relevance) scores
(relevance) scores for the plurality of data sources to generate a plurality of confidence
values, wherein each confidence value
detecting, … that the confidence value for a particular insurable event among the plurality of pre-defined insurable events meets a threshold confidence value;
Wedig, however, teaches:
(relevance) scores (Wedig ¶¶ [0091], [0093], [0098], [0110] – [0113] and Fig 6 read on risk values determined from sensor readings, risk prediction and scoring relative to a policy.)
(relevance) scores for the plurality of data sources to generate a plurality of confidence
values, wherein each confidence value (Wedig ¶¶ [0043], [0044], [0068], [0069], [0091], [0093], [0098], [0110] – [0113] and Figs 4,6 read on risk values determined from sensor readings, risk prediction, scoring relative to a policy, and the likelihood of an event.  The Examiner notes that a likelihood of an event identifies a confidence value.)  
detecting, … that the confidence value for a particular insurable event among the plurality of pre-defined insurable events meets a threshold confidence value; (Wedig ¶¶ [0040] – [0045] [0078], [0079], [0084], [0085], [0110] – [0113] and Figs 4,6 read on risk values determined from sensor readings, risk prediction, scoring, and the likelihood of an event subject to threshold values.)  
It would have been obvious to one of ordinary skill in the art to include in the sensors, risk management and insurance operations of Call, the risk values, scoring, sensor, GPS, user actions and insurance policy/premium adjustment aspects of Wedig since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to sensors, communications, risk management and insurance, with the motivation being to enhance property maintenance and risk management techniques. (see Wedig ¶¶ [0002], [0047], [0074], [0092], [0096], [0097].)

As per Claim 7 (Currently Amended),
Call in view of Wedig teaches the computer-implemented method of claim 1, further comprising:

	receiving sensor data from one or more appliances; and (Call c.4 l.23-62, c.30 l.26-52, c.19 l.30-51 and Fig 9 read on sensor data from an appliance and an insurance related event.)
 
	accessing information from the insurance policy that identifies the one or more appliances as being covered by the insurance policy. (id. Call, directly above.)

As per Claim 8 (Currently Amended),
Call in view of Wedig teaches the computer-implemented method of claim 7, further comprising: 
	determining, based on [[the]] information from the insurance policy, that sensor data received from each of the plurality of data sources is indicative of an occurrence of a particular incident in which a particular one of the appliances experiences one or more failures. (Call c.12 l.15-55, c.13 l.38-63 and Fig 4 read on sensor information from appliances and insurance policy related operations, inclusive of failure.)

As per Claim 9 (Previously Presented),
Call in view of Wedig teaches the computer-implemented method of claim 8, further comprising:
	providing one or more commands to the particular appliance. (Wedig ¶¶ [0045] – [0047] and Fig 4 read on instructions provided to sensors and appliances via a network.)

As per Claim 12 (Currently Amended),
Call in view of Wedig teaches the computer-implemented method of claim 1, further comprising:
selecting, from among multiple, different types of insurance claims that are each associated with one or more respective events involving insured property, a particular type of insurance claim that is associated with the particular insurable event. (Call c.8 l.62 through c.9  l.28, c.15 l.1 through c.16 l.45 and Figs 1,5A,5B,6 read on an alert regarding a detected event being presented to a user on a user interface, a description of the event, and an option for user selection of a control element to initiate an insurance claim.  The Examiner notes that a description of an event identifies a potentially insurable event.) 
 
As per Claim 13 (Previously Presented),
Call in view of Wedig teaches the computer-implemented method of claim 1,
	wherein information about the insurance policy is stored in one or more databases; and (Call c.7 l.64 through c.8 l.48, c. 16 l.8-45 and Figs 1,6 read on information relative to an insurance policy stored in a database.)
	further comprising providing the message to one or more computing devices, including requesting modification of the information about the insurance policy. (Call c.8 l.62 through c.9 l.28, c.11. l.45 through c.12 l.37, c.14 l.1-43 and Figs 1,3A,3B,4 read on message presented to a user on a user interface, and modifications regarding policy and claim information.)
 
As per Claim 14 (Previously Presented),
Call in view of Wedig teaches the computer-implemented method of claim 13,
	wherein the information about the insurance policy includes information that indicates the insurance policy’s premium; and (Wedig ¶¶ [0010], [0020], [0024], [0092] – [0099] and Fig 5 read on a system with policy adjustments based upon risk to include a risk-adjusted premium.)
	wherein requesting modification of the information about the insurance policy comprises: (see Call c.8 l.62 through c.9 l.28, c.11. l.45 through c.12 l.37, c.14 l.1-43 and Figs 1,3A,3B,4 referenced above in Claim 13.)
		providing a request to adjust the premium of the insurance policy that is indicated in the information. (see Wedig ¶¶ [0010], [0020], [0024], [0092] – [0099] and Fig 5 referenced above, as to Claim 14.)

As per Claim 15 (Previously Presented),
Call in view of Wedig teaches the computer-implemented method of claim 13,
wherein the information indicates one or more levels of risk that the insurance policy presents to an insurer; and (Wedig ¶¶ [0098], [0110] – [0113] and Fig 6 read on risk values determined from sensor readings, inclusive of risk scores.)
	wherein requesting modification of the information about the insurance policy comprises: (see Call c.8 l.62 through c.9 l.28, c.11. l.45 through c.12 l.37, c.14 l.1-43 and Figs 1,3A,3B,4 referenced above in Claim 13.)
		providing a request to adjust the one or more levels of risk that the insurance policy presents to an insurer. (see Wedig ¶¶ [0010], [0020], [0024], [0092] – [0099] and Fig 5 referenced above in Claim 14.)

As per Claim 18 (Previously Presented),
Call in view of Wedig teaches the computer-implemented method of claim 1, wherein the computing device of the policyholder is further configured to present the alert in a user interface that includes a (see Call c.8 l.62 through c.9 l.28, c.15 l.1 through c.16 l.45 and Figs 1,5A,5B,6 referenced above in Claim 1.) temporal representation of the identified sensor data. (Wedig ¶¶ [0091], [0093], [0098], [0107], [0110] – [0113] and Fig 6 read on risk values determined from sensor readings, risk prediction and scoring relative to a policy, inclusive of temporal representations of sensor data (e.g., see Wedig ¶ [0107].))

As per Claim 19 (Currently Amended),
Claim 19 is directed to the product which is implied by the process of Claim 1, and is therefore rejected on the same rationale as Claim 1.

As per Claim 20 (Currently Amended),
Claim 20 is directed to the system which is implied by the process of Claim 1, and is therefore rejected on the same rationale as Claim 1.

As per Claim 22 (Currently Amended),
Call in view of Wedig teaches the computer-implemented method of claim 1, wherein the (see Wedig ¶¶ [0091], [0093], [0098], [0110] – [0113] and Fig 6 referenced above in Claim 1.)  is further based on a distance between the first data source and the (Call c.4 l.46-62, c.8 
	

As per Claim 24 (Currently Amended),
Call in view of Wedig teaches the computer-implemented method of claim 1, wherein the (see Wedig ¶¶ [0091], [0098], [0098], [0110] – [0113] and Fig 6 referenced above in Claim 1.) is further based on a frequency that the first data source communicates with other devices on or around the property of the policyholder. (Wedig ¶¶ [0048], [0049], [0085], [0089], [0093], [0098], [0110] – [0113] and Fig 6 read on risk values determined from sensor readings, and scoring relative to a policy subject to user actions and frequency regarding data sources.) 
	

As per Claim 25 (Currently Amended),
Call in view of Wedig teaches the computer-implemented method of claim 1, wherein the (see Wedig ¶¶ [0091], [0093], [0098], [0110] – [0113] and Fig 6 referenced above in Claim 1.) is further based on a frequency with which a user interacts with the first data source. (Wedig ¶¶ [0087], [0089], 
	

As per Claim 26 (New),
Call in view of Wedig teaches the computer-implemented method of claim 1, wherein the computing system receives the sensor data for the plurality of data sources from a hub device located at the property of the policyholder, (Call c.7 l.4 through c.8 l.12 and Fig 1 read on a controller, as a hub device located at the property of a policyholder.) wherein the hub device is communicably coupled to the plurality of data sources and is configured to aggregate and format sensor data obtained from the plurality of data sources before providing the sensor data to the computing system. (Call c.7 l.4 through c.8 l.61, c.20 l.24 through c.21 l.40 and Figs 1,10 read on a controller, as a hub device, receiving and managing data with network communications to an insurance provider.)

As per Claim 27 (New),
Call in view of Wedig teaches the computer-implemented method of claim 26, wherein the hub device is configured to store aggregated sensor data for a period of time before periodically releasing the data for transmission to the computing system. (Call c.7 l.64 through c.8 l.23, c.20 l.24 through c.21 l.40 and Figs 1,10 read on a controller, as a hub device, with data record storage for receiving and managing data in a communications network.)

As per Claim 28 (New),
the computer-implemented method of claim 26, wherein the hub device is configured to selectively transmit sensor data to the computing system based on whether the sensor data is sufficiently relevant to an insurable event. (Call c.4 l.10 through c.5 l.10, c.7 l.4 through c.8 l.61, c.9 l.1-14, c.12 l.15-37, c.18 l.54 through c.19 l.7 and Figs 1,4,8 read on a controller, as a hub device, processing of data from sensors relative to damage from different insurable events at a property.)

As per Claim 29 (New),
Call in view of Wedig teaches the computer-implemented method of claim 26, wherein the hub device is configured to report to the computing system information that indicates when the hub device has lost a communication capability with a first of the plurality of data sources for at least a predefined period of time. (Wedig ¶¶ [0026], [0061], [0079], [0085], [0100], [0101] and Fig 1 read on network communications, malfunction events, communication rates, identification of a sensor (as a data source) failing to timely provide status information subject to a periodic schedule, and communication conditions to-and -from the sensor.)

Claim 5 is rejected under U.S.C. 103 as being unpatentable over Call et al., U.S. 10,055,793 in view of Wedig et al., U.S. 2014/0358592 as applied to claim 1 above, and further in view of Helitzer et al., U.S. 2013/0006676.

As per Claim 5 (Currently Amended),
Call in view of Wedig teaches the computer-implemented method of claim 1, further comprising:
accessing a … [ ] … network that has been trained to identify occurrences of events
involving insured property; (Call c.7 l.4 through c.8 l.61, c.20 l.24 through c.21 l.40 and Figs 1,10  read on a system including a controller for managing data with network communications to an insurance provider.)
	providing input to the … [ ] … network that includes (i) sensor data and (ii) information about the insurance policy; and (see Call c.4 l.10 through c.5 l.10, c.9 l.1-14, c.12 l.15-37, c.18 l.54 through c.19 l.7 and Figs 1,4,8 referenced above in Claim 1.)
	receiving, as output from the … [ ] … network, data identifying the particular insurable event (see Call c.8 l.62 through c.9  l.28, c.15 l.1 through c.16 l.45 and Figs 1,5A,5B,6 referenced above in Claim 1.)
Call in view of Wedig does not teach:
neural… (network)
Helitzer, however, teaches:
	neural… (network) (Helitzer ¶¶ [0027] – [0029], [0057], [0059], [0062], [0083] and Figs 3a,3b read on a neural network.)
It would have been obvious to one of ordinary skill in the art to include in the sensors, risk management and insurance operations of Call et al., the modeling and risk analysis aspects of Helitzer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to sensors, communications, risk management and insurance, with the motivation being to enhance risk management techniques. (see Helitzer ¶¶ [0009], [0010], [0013] – [0015].)

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered, but found not persuasive.
The amendments to the claims have been entered.
Applicant has amended Claims 1, 19 and 20 to overcome a 35 U.S.C. 112(b) rejection, as being indefinite, regarding the limitation “data source relevance scores… indicating a level of capability of a corresponding data source… to sense a condition at a property” with striking and adjustment of language.  The rejection under 35 U.S.C. 112(b) of Claims 1, 19 and 20, and claims dependent from Claim 1, as to the subject language is withdrawn.
Applicant has amended Claims 1, 19 and 20 to overcome a 35 U.S.C. 112(b) rejection, as being indefinite, regarding antecedent basis for: “the policyholder”, with adjustment and addition of clarification language.  The rejection under 35 U.S.C. 112(b) of Claims 1, 19 and 20, and claims dependent from Claim 1, as to the subject language is withdrawn.
Applicant has amended Claims 1, 19 and 20 to overcome a 35 U.S.C. 112(b) rejection, as being indefinite, regarding antecedent basis for: “the detected event”, with adjustment and addition of clarification language.  The rejection under 35 U.S.C. 112(b) of Claims 1, 19 and 20, and claims dependent from Claim 1, as to the subject language is withdrawn.
Applicant has amended independent Claims 1, 19 and 20 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, risk management operations and insurance claim processing, remains business related, and the 2019 Patent Eligibility Guidance includes identification of fundamental economic practices, commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s suggestion asserting an improvement to the functioning of the computing system, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility.  Additionally, the instant claims provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an 
Claims 1, 19 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 19 and 20, along with claims dependent from Claim 1, remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1, 5, 7 – 9, 12 – 15, 18 – 20, 22 and 24 – 29. 
Regarding U.S.C. 103 rejections, and independent Claims 1, 19 and 20, Applicant has argued that Devereaux, Wedig and Call do not disclose monitoring, by a computing system, sensor data from a plurality of data sources associated with a property of a policyholder of an insurance policy, wherein the plurality of data sources include a user device on a body of the policyholder, an onsite device installed on the property, and a web service that monitors environmental conditions around the property, identifying relevance scores for the plurality of data sources based at least on a proximity of each data source to the property, processing sensor data to generate a plurality of confidence values indicating a likelihood that a different insurable event among a plurality of pre-defined insurable events has occurred or will occur at the property of the policyholder, detecting that the confidence value for a particular insurable event meets a threshold confidence value, and automatically providing an alert to a computing device of the policyholder that describes the particular insurable event and invokes a routine to initiate an insurance claim related to the event.  In consideration of Applicant’s focus arguments, the Call reference has been identified as a primary reference, as Call identifies a computer system monitoring of data from sources of a property of a  policyholder, data sources inclusive of a user device, onsite device and network monitoring of property conditions, devices and 
The Examiner considers that independent Claims 1, 19 and 20 have been addressed by the teachings of Call and Wedig as previously recited, and a U.S.C. 103 rejection has presently been made.
Applicant has commented that dependent claims are believed to be allowable for the same reasons as Claim 1.
The Examiner considers that Claims 5, 7 – 9, 12 – 15, 18, 22 and 24 – 29 have been addressed by the teachings of Call, Wedig and Helitzer as previously recited.  Therefore, a 35 U.S.C. 103 rejection of Claims 5, 7 – 9, 12 – 15, 18, 22 and 24 – 29 has been made.

Conclusion
Art cited but not relied upon pertinent to application disclosure includes Trainor et al. (U.S. 2017/0091868) identifying sensors and relevance to insurance claims; and Allen et al., (U.S. 10,181,159) identifying sensor devices, detection of loss related to a property, and insurance claims events.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  

Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
February 27, 2021